"   "       Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 1 of 9 PageID: 1



        JB/2014R01001
                                                                                         CLERfl       .
                                                                                   U.S. 01S TR!CLCOU~T:
                                                                                DISTRICT OF NEW ~11::RSEY
                                                                                        RECElVEe          .
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY                       ZOZO MAR - I.J A II: I b
         UNITED STATES OF AMERICA                     Crim. No. 1-Q-'l- "l,,1   @fiiJ
                    V.                               26   u.s.c.   § 7206(2)
                                                     26   u.s.c.   § 7206(1)
         MICHELE GRIFFIN,
            a/k/ a "Shelly"                           INDICTMENT


              The Grand Jury in and for the District of New Jersey, sitting at Camden,
        charges:

                                    COUNTS 1 THROUGH 19
        (Aiding and Assisting in the Preparation and Presentation of False Tax Returns)

               At all times relevant to this Indictment, unless otherwise indicated:

               1.       DEFENDANT MICHELE GRIFFIN, a/k/ a "Shelly," was a resident of

        Pleasantville, New Jersey, and Egg Harbor Township, New Jersey.

               2.       Defendant MICHELE GRIFFIN prepared and caused to be prepared

        Forms 1040, United States Individual Income Tax Returns, which GRIFFIN

        presented and caused to be presented to the Internal Revenue Service ("IRS")

        on behalf of client-taxpayers. GRIFFIN prepared and presented with many of

        the Forms 1040 various IRS schedules and forms, including IRS Form 8863,

        Education Credits; IRS Form 2441, Child and Dependent Care Expenses; and

        IRS Schedule C, Profit or Loss From Business.

               3.       For tax years 2013 through 2016, defendant MICHELE GRIFFIN

        prepared false Forms 1040 with attached false Forms 8863, false Forms 2441,

        and false Schedules C for her client-taxpayers. The false tax returns, forms,

        and schedules reported, among other falsities, grossly inflated or wholly

                                                 1
.      Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 2 of 9 PageID: 2



    fictitious education expenses, dependent care expenses, business income,

    dependent information, and unemployment income. These falsities resulted in

    the client-taxpayers filing Forms 1040 requesting credits that they were not

    entitled to request, which led to increased refunds for the client-taxpayers.

          4.    On or about the dates set forth below, in Atlantic County, in the

    District of New Jersey and elsewhere, defendant

                                  MICHELE GRIFFIN,
                                   a/k/ a "Shelly,"

    did willfully aid and assist in, and procure, counsel and advise the preparation

    and presentation under, and in connection with a matter arising under, the

    internal revenue laws, of returns, claims and other documents, to wit: Forms

    1040 and attached Forms and Schedules for the taxpayers listed below, whose

    identities are known to the Grand Jury, and tax years listed below, which

    returns, claims and other documents were false and fraudulent as to one or

    more material matters, in that the Forms 1040, and attached Forms and

    Schedules reported, among other falsities, the grossly inflated and wholly

    fictitious education expenses, dependent care expenses, business income,

    dependent information, unemployment income, and credits listed below,

    whereas, as GRIFFIN then and there knew, the taxpayers were not entitled to

    claim such education expenses, dependent care expenses, business income,

    dependent information,_ unemployment income, and credits as reported:




                                            2
  Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 3 of 9 PageID: 3



COUNT TAXPAYER(S)     TAX     APPROXIMATE              FALSE ITEMS
                      YEAR        DATE
  1      Taxpayer 1   2013     April 15, 2014   a. Form 8863 for Taxpayer 2
            and                                 b. Form 2441
         Taxpayer 2                             C. Form 1040, Line 48 (Child
                                                     and dependent care
                                                     expenses of $600)
                                                d. Form 1040, Line 66
                                                     (American Opportunity
                                                     Credit of $1,910)
  2      Taxpayer 1    2014    April 15, 2015   a. Form 8863 for Taxpayer 1
                                                b. Form 2441
                                                C. Form 1040, Line 49 (Child
                                                     and dependent care
                                                     expenses of $600)
                                                d. Form 1040, Line 68
                                                     (American Opportunity
                                                   . Credit of $1,957)
  3      Taxpayer 1    2015    April 15, 2016   a. Form 8863
                                                b. Form 2441
                                                C. Form 1040, Line 49 (Child
                                                     and dependent care
                                                     expenses of $600)
                                                d. Form 1040, Line 68
                                                     (American Opportunity
                                                     Credit of $901)
  4      Taxpayer 1    2016    April 15, 2017   a. Form 8863
                                                b. Form 2441
                                                c. Form 1040, Line 49 (Child
                                                     and dependent care
                                                     expenses of $600)
                                                d. Form 1040, Line 68
                                                     (American Opportunity
                                                     Credit of $936)
  5      Taxpayer 2    2014    April 15, 2015   a. Form 8863
                                                b. Form 1040, Line 68
                                                     (American Opportunity
                                                     Credit of $1,000)
  6      Taxpayer 2    2015    April 15, 2016   a. Form 8863
                                                b. Form 1040, Line 68
                                                     (American Opportunity
                                                     Credit of $1,000)




                                    3
 Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 4 of 9 PageID: 4



COUNT TAXPAYER(S)     TAX     APPROXIMATE                FALSE ITEMS
                      YEAR         DATE
  7     Taxpayer 2    2016     April 15, 2017      a. Form 8863
                                                   b. Form 1040, Line 68
                                                      (American Opportunity
                                                      Credit of $950)
  8     Taxpayer 3    2013    April 15, 2014       a. Schedule C
                                                   b. Form 8863
                                                   C. Form 1040, Line 12
                                                      (Business Income of
                                                      $4,416)
                                                   d. Form 1040, Line 19
                                                      (Unemployment Income of
                                                      $8,013)
                                                   e. Form 1040, Line 66
                                                      (American Opportunity
                                                      Credit of $950)
  9     Taxpayer 3    2014    April 15, 2015       a. Schedule C
                                                   b. Form 8863
                                                   C. Form 1040, Line 12
                                                      (Business Income of
                                                      $9,370)
                                                   d. Form 1040, Line 68
                                                      (American Opportunity
                                                      Credit of $900)
 10     Taxpayer 4    2013    April 15, 2014       a. Schedule C
                                                   b. Form 8863
                                               /
                                                   C. Form 1040, Dependents
                                                   d. Form 1040, Line 12
                                                      (Business Income of
                                                      $8,355) ·
                                                   e. Form 1040, Line 66
                                                      (American Opportunity
                                                      Credit of $890)
 11     Taxpayer 4    2014    April 15, 2015       a. Form 8863
                                                   b. Form 1040, Dependents
                                                   C. Form 1040, Line 68
                                                      (American Opportunity
                                                      Credit of $900)
 12     Taxpayer 4    2015    April 15, 2016       a. Form 8863
                                                   b. Form 1040, Dependents
                                                   C. Form 1040, Line 68
                                                      (American Opportunity
                                                      Credit of $889)



                                   4
  Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 5 of 9 PageID: 5



COUNT TAXPAYER(S)      TAX     APPROXIMATE             FALSE ITEMS
                       YEAR        DATE
 13      Taxpayer 5    2013     April15,2014    a. Schedule C
                                                b. Form 8863
                                                C. Form· 1040, Line 12
                                                   (Business Income of
                                                   $5,784)
                                                d. Form 1040, Line 66
                                                   (American- Opportunity
                                                   Credit of $934)
 14      Taxpayer 5    2014    April 15, 2015   a. Schedule C
                                                b. Form 8863
                                                C. Form 1040, Line 12
                                                   (Business Income of
                                                   $6,994)
                                                d. Form 1040, Line 68
                                                   (American Opportunity
                                                   Credit of $900)
 15      Taxpayer 5    2015    April 15, 2016   a. Form 8863
                                                b. Form 1040, Line 68
                                                   (American· Opportunity
                                                   Credit of $846)
 16      Taxpayer 6    2013    April 15, 2014   a. Schedule C
                                                b. Form 8863
                                                C. Form 1040, Dependents
                                                d. Form 1040, Line 12
                                                   (Business Income of
                                                   $3,266)
                                                e. Form 1040, Line 66
                                                   (American Opportunity
                                                   Credit of $921)
 17      Taxpayer 6    2014    April 15, 2015   a. Form 8863
                                                b. Form 1040, Dependents
                                                C. Form 1040, Line 68
                                                   (American Opportunity
                                                   Credit of $910)
 18      Taxpayer 6    2015    April 15, 2016   a. Form 8863
                                                b. Form 1040, Dependents
                                                c. Form 1040, Line 68
                                                   (American Opportunity
                                                   Credit of $1,000)




                                    5
 Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 6 of 9 PageID: 6



COUNT TAXPAYER(S)         TAX     APPROXIMATE               FALSE ITEMS
                          YEAR        DATE
 19        Taxpayer 6     2016    April 15, 2017     a. Form 8863
                                                     b. Form 1040, Dependents
                                                     c. Form 1040, Line 68
                                                        (American Opportunity
                                                        Credit of $929)

      In violation of Title 26, United States Code, Section 7206(2).




                                        6
    Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 7 of 9 PageID: 7



                             COUNTS 20 THROUGH 22
                (Subscribing to False Individual Income Tax Returns)

       1.      Paragraphs 1 through 3 of Counts One through Nineteen of this

Indictment are realleged as if set forth in full herein.

       2.      Defendant MICHELE GRIFFIN earned substantial income by

preparing tax returns for others. GRIFFIN filed her own income tax returns for

tax years 2013 through 2015 that failed to report her return preparation

income and underreported her total income.

       3.      For tax years 2013 through 2015, defendant MICHELE GRIFFIN

also included Forms 8863 with her own income tax returns that reported false

education expenses for Relative 1, whose identity is known to the Grand Jury.

These false education expenses resulted in GRIFFIN requesting education

credits higher than she was entitled to request, which led to increased refunds

for herself.

       4.      On or about the dates set forth below, in Atlantic County, in the

District of New Jersey and elsewhere, defendant

                                MICHELE GRIFFIN,
                                  a/k/ a "Shelly,"

did willfully make and subscribe United States Individual Income Tax Returns,

Forms 1040 and Forms ·1040A, for GRIFFIN for each of the tax years set forth

below, which were verified by written declarations that they were made under

penalties of perjury and which were filed with the Internal Revenue Service,

which tax returns GRIFFIN did not believe to be true and correct as to every

material matter, in that the returns reported, among other falsities, education

                                         ·7
   Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 8 of 9 PageID: 8




expenses, education credits, business income, and total income in the amounts

set forth below, whereas, as GRIFFIN then and there well knew and believed,

she was not entitled to claim such education expenses, education credits,

business income and total income as reported:

COUNT        TAX        APPROXIMATE                      FALSE ITEMS
             YEAR            DATE
   20        2013        April 15, 2014       (a) Form 8863 for Relative 1
                                              (b) Form 1040, Line 12
                                                  (Business Income of $6,408)
                                              (c) Form 1040, Line 22
                                                  (Total Income of $14,610)
                                              (d) Form 1040, Line 66 (American
                                                  Opportunity Credit of $1,996)
   21        2014        April 15, 2015       (a) Form 8863 for Relative 1
                                              (b) Form 1040, Line 12
                                                  (Business Income of $7,067)
                                              (c) Form 1040, Line 22
                                                  (Total Income of $16,143)
                                              (d) Form 1040, Line 68 (American
                                                  Opportunity Credit of $1,873)
   22        2015        April 15, 2016       (a) Form 8863 for Relative .1
                                              (b) Form 1040A, Line 15 (Total
                                                  Income of $22,816)
                                              (c) Form 1040A, Line 44 (American
                                                  Opportunity Credit of $1,956)

        In violation of Title 26, United States Code, Section 7206(1).



                                                    A TRlJF, RTLL   19



                                                    ¥OREPERSON -


                     ,+r

                                          8
         Case 1:20-cr-00227-JHR Document 1 Filed 03/04/20 Page 9 of 9 PageID: 9
    •'


                               CASE NUMBER: 2014R01001

I
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


         \                   UNITED STATES OF AMERICA

                                            v.

                                  MICHELE GRIFFIN,
                                     a/k/a "Shelly"


                                INDICTMENT FOR

                        26 United States Code§§ 7206(2) and 7206(1)




                                 CRAIG CARPENITO
                                     US. ATTORNEY
                                  NEWARK, NEW JERSEY

                                  JEFFREY BENDER
                                ASSISTANT US. ATTORNEY
                                 CAMDEN, NEW JERSEY
                                      856-757-5121
